Citation Nr: 1230954	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  95-21 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability evaluation for bilateral hearing loss. 

2.  Entitlement to a compensable disability evaluation for residuals of a fracture of the left third metacarpal. 

3.  Entitlement to service connection for residual disabilities due to head and back injuries. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to May 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas. 

The Veteran appeared at a hearing before a local hearing officer in February 1995. The Veteran also appeared at a hearing before a Veterans Law Judge (VLJ) in August 1997.  This VLJ is no longer employed by the Board.  In May 2006, the Veteran indicated that he wished to appear before another VLJ.  The Veteran was afforded an additional Travel Board hearing in February 2007.  Unfortunately, the VLJ who held that hearing is also now no longer employed by the Board.  In March 2010, the Veteran indicated that he wished to appear at another Travel Board hearing.  The Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge in July 2010.  A transcript of each hearing conducted over the course of this appeal is of record. 

This matter was remanded to the RO for additional development in November 2010.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.



FINDINGS OF FACT

1.  The results of VA audiometric tests conducted in January 1993 and May 1997 both show that the Veteran had level I hearing in his right ear and level I hearing in his left ear.

2.  The Veteran has failed to appear at any further audiological testing since May 1997.

3.  The Veteran's left third metacarpal fracture is not manifested by ankylosis, either favorable or unfavorable, or any level of limited motion or functional loss at any time during the course of the appeal.

4.  While there were in-service notations of back injury and black-outs, a disability related to either symptom was not diagnosed at the time of the Veteran's separation from service.  

5.  There is no competent evidence of a current residual disability due to a head injury in service.  

6.  The Veteran is shown to have sustained three intercurrent back injuries in November 1974, March 1980, and September 1992, resulting in disability and the need for surgery, none of which are shown to be linked to service. 

7.  The Veteran is not found to have presented credible lay assertions sufficient to establish continuity of symptomatology referable to a back disability since service. 

8.  The currently demonstrated back disability to include lumbar degenerative disc disease is not shown to be due to an injury or other event or incident of the Veteran's active service. 



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met at any time during the course of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2002 and 2011).

2.  The criteria for a compensable rating for the service-connected residuals of a fracture of the left third metacarpal have not been met at any time during the course of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5226 (1993), Diagnostic Codes 5226, 5229 (2011). 

3.  Service connection for a residual disability to include the lumbar spine degenerative disc disease due to in-service head and back injuries is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided VCAA notice letters to the Veteran in August 2003, June 2007, and October 2009.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection and increased ratings, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the June 2007 and October 2009 letters.  The claims were readjudicated in January 2010, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements has been satisfied.  All available service treatment records were obtained.  The VA treatment records dated from 1993 to July 2010 are associated with the claims folder.  

Also of record and considered in connection with the appeal is the transcript of the Veteran's RO and Board hearings, along with various written statements provided by the Veteran and his representative.

Since the 1993 filing of his increased rating and service connection claims, the Veteran has been offered VA examinations as to each.  The reports of the January 1994 VA joints examination, May 1997 general medical, joints and audiology examinations, and the October 1998 joints examination are all of record and considered by the Board.  In September 2003 and September 2008, the Veteran failed to appear for scheduled VA examinations.  And, most recently, in December 2010, the Veteran underwent VA spine and finger examinations, and in January 2011, a neurological examination.  In December 2010, the Veteran failed to appear for a current VA audiological examination.  The conducted VA examination reports are in the claims folder.  

As to the examinations for which the Veteran failed to appear, the Veteran has a duty to appear at these examinations.  The Board finds that the effort made by the RO/AMC to schedule the examinations, which failed due to a lack of cooperation on the part of the Veteran, and not due to action by the RO, substantially complies with the Board's remand directives, to the extent reasonably possible.  In order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  The Board finds that no additional RO action to further develop these claims is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters herein decided, at this juncture.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2010 hearing, the Veterans Law Judge noted the basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits.  

In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claims. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing. 

By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits. 

As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  


II.  Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011). 

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Hearing Loss

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 4.85 (2011).

The noncompensable evaluation for bilateral hearing loss was assigned under Diagnostic Code 6100.  The regulations pertaining to rating hearing loss were revised effective June 10, 1999, which was during the course of this appeal.  See 64 Fed. Reg. 25210 (May 11, 1999) (effective June 10, 1999). 

Under either the old or revised rating criteria, the basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity, as measured by the results of controlled speech discrimination testing (Maryland CNC) together with the average decibel threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 hertz.  These test results are entered into a table of the rating schedule (Table VI) to determine the auditory acuity level of each ear (ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness), and these auditory acuity levels are entered into another table (Table VII) of the rating schedule to determine the percentage disability rating.  38 C.F.R. § 4.85.

Under the revised rating criteria, effective on June 10, 1999, there is an alternative method of rating exceptional patterns of hearing impairment, as defined in 38 C.F.R. § 4.86.  Specifically, under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000, Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Also, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 64 Fed. Reg. 25202 -10. 

VA ratings for hearing loss disability are determined by comparing audiometric test results in the conversational voice range (1000, 2000, 3000, and 4000 hertz) with the criteria set forth in 38 C.F.R. §§ 4.85 and 4.86.  Those codes establish eleven levels of auditory acuity, from Level I for lesser degrees of hearing impairment through Level XI for greater degrees of hearing impairment.  A level of auditory acuity is determined for each ear, and then those levels are combined to give an overall level of hearing impairment.  38 C.F.R. § 4.85. 


By way of history, the Veteran was originally granted serviced connection for hearing loss by way of the January 1977 rating decision.  He filed this claim for an increase in March 1993.  In January 1993, just prior to the Veteran's claim, the Veteran's pure tone thresholds, in decibels, were noted in VA clinical records as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
65
80
LEFT
5
20
65
85

Pure tone threshold average, as used in Tables VI and VIA, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  In January 1993, therefore, pure tone threshold average on the right was 43, and on the left was 44.  Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The mechanical application of the above results compels a numeric designation of I in each ear under Table VI (38 C.F.R. § 4.85), and such a designation actually warrants a noncompensable rating under Table VII.  

Another hearing evaluation in May 1997 yielded the following results:  



HERTZ



1000
2000
3000
4000
RIGHT
10
20
65
80
LEFT
10
25
75
80

In May 1997, therefore, pure tone threshold average on the right was 44, and on the left was 46.  Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The mechanical application of the above results again compels a numeric designation of I in each ear under Table VI (38 C.F.R. § 4.85), and such a designation shows a that a continuing  noncompensable rating under Table VII was warranted.  

There is no evidence of clinical treatment for hearing loss for the many years following this examination.  In September 2003, the Veteran was scheduled for an updated VA audiological examination, but failed to appear.  At the time of the July 2010 Travel Board hearing before the undersigned, the Veteran again reported an ongoing worsening of his hearing over the years.  Following the hearing, the Board remanded the issue in order to afford the Veteran a current VA audiological examination.  This examination was scheduled in December 2010, however, the Veteran again failed to appear.  There is no suggestion in the record that the Veteran provided a reason for missing the appointment or requested that it be rescheduled, and considering his history of missing VA examination appointments, the Board finds no reason to remand the matter for additional scheduling.  For this reason, the Board will decide this matter based upon the evidence of record, albeit sparse.

The Board notes that the two VA audiological examinations for which the Veteran did appear were adequate for rating purposes.  VA regulation requires an examination including a controlled speech discrimination test (Maryland CNC), a pure tone audiometry test, and without the use of hearing aids.  38 C.F.R. § 4.85(a).  These requirements are met in the VA examinations described above.  The Board again notes that this evaluation is purely according to a prescribed mechanical formula.  In such a case, there can be no question as to whether hearing loss more nearly approximates the disability picture of the next higher rating.  See 38 C.F.R. § 4.7 (2011).  

As noted above, a disability must be considered in the context of the whole recorded history.  Consistent with the facts found, the ratings may be higher or lower for different segments of the time, i.e., the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  

When examined as a whole, the medical evidence of record shows that there is no basis for a staged rating in this case, and that the presently assigned noncompensable rating is appropriate throughout the course of this appeal.  At no time is there a showing that the audiological findings warrant a compensable rating when applied to the rating schedule.

Thus, on this record, the assignment of a compensable evaluation for the service-connected hearing loss is not warranted at any time during the appeal period.  The preponderance of the evidence is against the claim and the claim is denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Finally, the Veteran's hearing loss does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (2011) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board finds that no exceptional or unusual factors are in evidence, such as marked interference with employment or frequent periods of hospitalization that would warrant an extraschedular evaluation.  The rating criteria contemplate his disability and are thus adequate to evaluate this claim, so referral is not warranted.  

In making this determination, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  

Here, the VA examinations of record were completed prior to the decision in Martinak, and the Veteran has failed to appear at more recently scheduled examinations.  However, the record is complete with various Veteran statements, as well as his testimony at several hearings, which clarifies his reports of difficulty hearing, difficulty conversing with people, and the need for things like a high volume on television.  The Board also notes that the Veteran has not worked for many years, so there would be no impact on the work environment related to his hearing loss.  Although the Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the Board does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of difficulties with hearing is consistent with the degree of disability addressed by such evaluation.

Fractured Left Third Metacarpal

The Veteran is assigned a noncompensable rating for his service-connected fractured left third metacarpal.  He contends that compensation is warranted for this condition.  

During the course of this claim, VA amended its regulations pertaining to rating ankylosis and limitation of the fingers, effective August 26, 2002.  See 67 Fed. Reg. 48784 -48787 (July 26, 2002) (codified at 38 C.F.R. § 4.71a , Diagnostic Codes 5216-5230). 

Given the change in law, while VA may consider the former criteria for rating the fingers for the entire period during which the appeal has been pending, it may only consider the revised criteria from August 26, 2002.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

Under the former regulations, Diagnostic Codes 5216-5227 provided rating criteria related to favorable or unfavorable ankylosis of fingers.  Diagnostic Codes 5216-5223 applied to ankylosis of multiple fingers, and Diagnostic Codes 5224-5227 applied to ankylosis of individual fingers.  Diagnostic Code 5226 provided that unfavorable or favorable ankylosis of the middle (long) finger of either the major or minor hand may be assigned a 10 percent evaluation.  There were no rating criteria related to limitation of motion, other than ankylosis, of the individual digits, prior to the change in law.  See 38 C.F.R. Part 4, Diagnostic Codes 5216 through 5227 (effective prior to August 26, 2002). 

Ankylosis is considered to be favorable when the ankylosis does not prevent flexion of the tip of the finger to within 2 inches (5.1 cm.) of the median transverse fold of the palm.  It is unfavorable when it precludes such motion.  Extremely unfavorable ankylosis will be rated as amputation under the provisions of Diagnostic Code 5152 or 5153.  Ankylosis is considered to be extremely unfavorable when all of the joints of the finger are in extension or in extreme flexion, or when there is rotation and angulation of the bones. 

Under the revised regulations, the ratings for Diagnostic Codes 5216 through 5230 pertain to evaluation of ankylosis or limitation of motion of single or multiple digits of the hand.  Under Diagnostic Code 5226, the diagnostic code under which the Veteran's left third metacarpal fracture is currently assigned, unfavorable or favorable ankylosis of the long finger, allows for a 10 percent rating.  Diagnostic Code 5229 applies to limitation of motion of the long or index finder.  Under this diagnostic code a noncompensable rating applies for motion with a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension limited by no more than 30 degrees.  A 10 percent rating is warranted with limitation of motion with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.

The Board is aware that the amended Diagnostic Code 5226, for ankylosis of the long finger, is rephrased, but essentially the same as the old version, except a Note underneath the amended codes states that a medical determination must consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand. 

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

Limitation of multiple fingers is to be separately rated and combined.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note 5. 

For the index, long, ring and little fingers (digits II, III, IV and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  38 C.F.R. § 4.71a , Note 1.

The Board has reviewed the entire body of medical evidence in an effort to determine whether a compensable rating is warranted at any time during this longstanding appeal, considering the old and new regulations during the appropriate time periods.  At the outset, the Board notes that the Veteran is right hand dominant.  See the January 1994 and December 2010 VA examination reports.  

In January 1994, the Veteran was afforded a VA examination related to his finger.  The range of motion of the Veteran's metacarpal phalangel and interphalangeal joints of the left hand were noted as normal.  Again, the Veteran's service-connected finger is the third metacarpal, or the long finger.  No other symptoms were noted, other than that the Veteran had a history of fracture.

Another VA examination, conducted in May 1997, again yielded nearly normal results.  The Veteran was able to fully extend his fingers, as well as make a full fist.  There was notation of difficulty gripping and holding objects, attributable to his carpel tunnel release of the left hand, which is not a service-connected condition.

At the time of his August 1997 Travel Board hearing, the Veteran did suggest that he takes arthritis medication for pain in his finger.

The Veteran was again examined in October 1998, at which time there was noted no clinical observation of any abnormality in the left long finger.  There was no swelling, crepitus, or deformity.  

Several years later, the Veteran was scheduled for a VA hand, thumb, and fingers examination.  The record shows, however, that he failed to report to the September 2003 examination.  Outpatient records do not show ongoing treatment related to the Veteran's finger.  Recent VA outpatient records showing active problem lists do not include disability related to the finger.  See July 2009 VA clinical notes, for example.

In December 2010, following the Board's remand, the Veteran underwent the most recent VA examination of his finger.  At this time, the Veteran reported no pain, noted no problems with his hand, reported that he does not drop objects, and reported no flare-ups, incoordination, excess fatigue, or lack of endurance.  Physical examination revealed that he could flex all metacarpophalangeal joints to 90 degrees, the PIP joint to 90 degrees, and the DIP joint to 45 degrees with full extension.  He had good grip and strength, and good pulling and pushing strength.   He was able to touch the tip of each finger to the proximal crease and was able to touch the thumb to the fingers.  With repetitive motion there was no change in range of motion, coordination, fatigue, endurance or pain level.  

Based upon a reading of the entire body of evidence, summarized above, the criteria for a compensable rating for the service-connected fracture of the left third metacarpal is not warranted under either the old or amended provisions of 38 C.F.R. § 4.71(a) that pertain to finger amputations, limitation of motion, and ankylosis, at any time during the course of this appeal. 

There is no evidence of either favorable or unfavorable ankylosis of the left third metacarpal at any time since the filing of this claim. VA examination reports show, throughout the course of this appeal, that the Veteran has normal movement of his fingers, with full motion.  While there was one notation in the record of difficulty in gripping, discussed in relation to the non-service-connected carpal tunnel of the left wrist, there is no evidence of any functional loss due to the service-connected left third metacarpal.  In fact, most recently, the record shows that the difficulty in gripping was no longer apparent.  There is motion of the finger to the palm throughout the course of the appeal.  Without ankylosis, and without limitation of motion, there is no basis for a compensable rating under either the old or new regulations. 

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 205-208 (1995), which relate to functional loss due to pain, weakness or other musculoskeletal pathology, including fatigability, incoordination, lack of endurance or pain on movement of a joint.  The record, however, shows that the Veteran has sought little to no treatment related to his left third metacarpal, and on examination, shows no symptoms of functional loss.  Some issues with gripping were reported, but again they were reported in discussion of a non-service-connected disability.  There is no objective evidence of functional loss related to the left third metacarpal disability.  The December 2010 VA examination report indicates that there was no pain.  The Veteran had a good grip and strength.  He had good pushing and pulling.  There was no change in range of motion due to fatigue or pain level.   

Thus, on the objective medical evidence of record, there is no basis for the assignment of compensable disability due to pain, weakness, fatigability, weakness, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted. 

The Board is aware that arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  However, in this case, while the Veteran reported at his most recent hearing that he is on arthritis medication, there is no objective evidence of record showing arthritis of the joint under appeal.  As such, consideration of this claim under the arthritis criteria is inappropriate.

Based on the evidence of record, the Board finds that a compensable rating is not warranted pursuant to Diagnostic Code 5226 under the prior rating criteria, or under Diagnostic Code 5226 or 5229 under the revised rating criteria at any time during the appeal period.  The preponderance of the evidence is against the claim and the claim is denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Finally, the Veteran's service-connected fracture of the left third metacarpal does not warrant referral for extra-schedular consideration.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that no exceptional or unusual factors are in evidence, such as marked interference with employment or frequent periods of hospitalization that would warrant an extraschedular evaluation.  The Board finds that the Veteran's symptoms are consistent with the criteria set forward in the Rating Schedule.  The Board finds that his disability picture does not render impractical the application of the regular schedular standards in this case.  See 38 C.F.R. § 3.321(b)(1).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. 

III.  Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity. 

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if arthritis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Once the evidence has been assembled, it is the Board's responsibility to evaluate it. 38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3. 

In this case, the Veteran contends that he has current head and back injuries related to an in-service fall from a tower during his tour in Thailand.  He originally made this claim in August 1976.  The matter was denied, but recently reopened by the Board.  The Board is now reexamining the entire body of evidence to make a determination as to the Veteran's claim.

Service treatment records show that the Veteran entered service in April 1971 without any disability noted.  The Veteran's service personnel records do show deployment to Thailand between August 1972 and October 1972.  An October 1972 service treatment record notes that the Veteran fell two stories down an outside stairwell and he fractured his left third metacarpal.  An October 1972 psychological evaluation shows that the Veteran began reporting a history of blacking out in 1971 and 1972.  Clinical evaluation was, however, normal, and the diagnosis was immature personality with historic traits.  

January 1973 notes show that he fell down some stairs, but no injury was recorded.  In March 1974, clinical treatment notes show that the Veteran sought treatment for back spasm, and that his muscles were tender, with similar symptoms reported as occurring for the prior year.  At the time of separation in April 1974, disability related to the Veteran's back was not reported.  The separation examiner did note emotional instability for the prior two years, and tension headaches, as well as chest pain, but no back disability and no disability related to trauma to the head.  Thus, the Veteran both entered and separated from service without disability related to the head or back.

The record reflects that the Veteran experienced a work-related injury several months following his separation from service, in November 1974, during which he was working with tubing tongs and smashed his finger and when he spun around, hurt his back.  Low back strain was diagnosed at that time.  The initial service connection claim related to the Veteran's back was in August 1976, after the work-related back injury.  

There is no evidence showing the presence of arthritis of the thoracolumbar spine within a year of service separation in May 1974. Thus, service connection on a presumptive basis is not warranted. 

In November 1976, the Veteran was afforded a VA examination, during which a low back x-ray was taken, which revealed a 1st grade spondylolisthesis with spondylolsis of the L5-S1 level.  The impression was possible old fracture.  The VA examiner noted in his report that the cause could not be established.  The impression also included recurrent blackouts, presently asymptomatic, cause not established.  

The RO, in January 1977, conceded an in-service fall out of a second story window in Thailand with back and head injury, but denied the Veteran's claim because there was no evidence of a chronic disease or disorder of the lumbar spine or the head during service, and due to the documented post-service work-related back injury.

The Board, in October 1978, also denied the Veteran's claim for residuals of a head and back injury on the basis that there were no residuals of an in-service head and back injury for which service connection could be granted.

Later, private treatment notes show that the Veteran sought treatment related to his back on March 25, 1980, complaining of back pain for the prior ten days.  He reported an injury at work when he was jacking up a truck to change a tire and the hydraulic gave way and fell on his low back.  There was no mention at this time of an in-service injury and pain that had existed since then.  He was hospitalized at this time and the diagnosis was lumbosacral strain and bladder neck contracture.  The follow-up treatment consistently reported back injury due to an accident while changing tires.  By July 1980, follow up reports show that he was free of back pain.  A June 1980 private neurological evaluation was normal.  January 1987 VA clinical notes show that the Veteran was status post fusion L4-5 in June 1984, with mechanical low back pain.

The record also reflects that in 1993, the Veteran applied for Workers Compensation benefits related to his back disorder.  Records submitted showing treatment at that time reveal that he was seen relative to back disability due to a September 1992 work related injury during which he fell out of a truck bed, landing on concrete on his left side and back.  Treatment progressed for several months after this incident.

By 1996, the Veteran had undergone three back surgeries.  He was noted in a September 1996 psychiatric evaluation to have undergone a laminectomy, a fusion, and then a third surgery after falling off of an asphalt truck.  Another psychiatric examination report, conducted in October 1996, shows that he had back difficulty since a 1980 injury while working at the Goodyear Tire Company, then later when working in an oil field having a pipe fall on him, as well as the 1992 injury falling out of a truck.  He reported Social Security Disability benefits were being received, although Social Security Administration records show that he was receiving benefits for anxiety related and mood disorders.

In May 1997, the Veteran was afforded a VA joints examination.  His history was summarized, to include a history of falls during his tour in Thailand, a fact which was already conceded by VA.  The Veteran reported laminectomies in 1980, 1983 and 1994 at civilian hospitals, with resultant left foot drop and continuous back pain.  The examiner diagnosed lumbar degenerative disease, but made no mention as to etiology.  Also, in a May 1997 VA general medical examination, the Veteran reported a history of black-outs due to an in-service head injury.  The examiner, however, found no clinical evidence of any disorder related to a head injury or black-outs.  The Board notes that in neither report does it show that the Veteran mentioned the several post-service work related incidents resulting in back injury, as shown in the evidence of record.

The Veteran again underwent VA examination in October 1998.  He again reported a history of being knocked out of a tower during an attack in Thailand.  Again, VA conceded an in-service fall.  The question is whether there is a current back disability related to that fall.  This VA examination report, however, shows that the Veteran was largely uncooperative at the time of this examination.  When asked questions relative to his history of several back surgeries, the Veteran is noted to have told the examiner that this information was none of his business.  The examiner proceeded to review the claims folder and glean the Veteran's history from the medical records.  The in-service notation of some complaints related to the back is noted, and the examiner went on to explain that while the current back condition is primarily related to the work-related injuries, it is also related to complaints in service, because it is reasonable to conclude that the in-service back problems would have had an effect on the degenerative process of the spine.  The examiner, however, concluded that it was impossible to determine the proportion of the distribution of back complaints as they relate to service, or due to the post-service work-related injuries.  

Outpatient records were reviewed, but do not show ongoing treatment in the VA system related to the Veteran's back or any treatment whatsoever related to a head injury or black-outs.  The diagnosis of chronic low back pain is continually noted in VA treatment records, to include as recent at July 2009.  However, there is no elaborative reports related to the disability or its cause.  Also, the Veteran did not submit any additional evidence, or notify VA of the existence of any additional evidence, from private physicians.

At the time of the Veteran's most recent Travel Board hearing before the undersigned, he again summarized the extent of his in-service injury, but this time claimed that at that time he "broke the spine, completely severed it," requiring fusion at L4-5.  He reported ongoing back problems ever since.  He also reported that he was unable to obtain employment following service and that he applied with Gulf Mobil, Exxon, and Brown Route.  He reported that these companies would not employ him due to his back disability.  The Board notes that the Veteran again failed to mention at the hearing the various work-related post-service back injuries.  Also, the service treatment records do not document a broken back or severed spine at any time during service.  

Following the Travel Board hearing, the Board remanded this issue for a VA examination and opinion.  In December 2010, the Veteran reported for VA examination of the spine.  The Veteran reported several falls in service, followed by conservative treatment.  The Board notes that, at this time, there was no report of a broken back.  The examiner noted the Veteran's history as a truck driver, as well as a back work injury history.  Physical examination, combined with the Veteran's history, yielded a diagnosis of lumbar degenerative disc disease.  The examiner, however, concluded that there was no basis upon which to relate the Veteran's low back pain to his military service.

Thus, a careful review of the record shows that while there were notations of back problems in service, including the incident conceded by VA, there was no evidence of disability at the time of the Veteran's separation from service in May 1974.  The first notation of back issues following service were related to a work injury, and in the years following, the Veteran had additional work related back injuries in March 1980 and September 1992.

Most recently, a VA examiner opined that there is no basis upon which to assert that the Veteran's current disability had its clinical onset in service.  The examiner confirmed a current disability, but also summarized the post-service work related incidents, and concluded that there is simply no basis upon which to relate current disability to the Veteran's military service.  

Also, the Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein. 

In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id. The Court indicated that the claims file "is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  Id.   

The Board finds that the 2010 VA medical opinion has great probative weight in deciding this appeal.  The VA examiner reviewed the claims folder including the service treatment records, the entire recorded medical history, the lay statements concerning the back injury in service, the nature of his symptoms since service, the history of several post-service injuries, and the current examination findings, in rendering a medical opinion.  In so evaluating the matter, the examiner concluded that there is no basis upon which to find that current lumbar degenerative disc disease is related to the Veteran's in-service incidents.

The examiner in this regard has the skill and expertise to render a opinion as to the etiology of the current back disability.  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

The Board has considered the provisions of 38 C.F.R. § 3.303(b).  While the Veteran, at the time of his hearing before the undersigned, reported having had back pain since the injury in service, these lay statements are not credible for the purpose of establishing a continuity of symptomatology referable to spine condition since service in this case.  The hearing testimony represents the only time during which the Veteran has ever contended that he has had back pain since service.  At many times throughout the years since his separation service, he reported new pain related to post-service work related accidents.  There is no indication of symptoms since service in any of the many years of medical reports of record.  And, significantly, the service treatment records show that at the time of discharge, he did not report and the examiner did not find any symptoms or diagnosis related to the back, or to any head injury, related to an in-service fall or any other in-service incident.  At separation, the examination of the spine and of the head was normal. 

Thus, the Board finds that the current lay assertions made by the Veteran at the time of his hearing are of limited probative worth when compared to other related information recorded over time and actual medical finding identified both during and after service.  Again, the record shows three post-service back injuries causing disability and requiring surgery, and the Veteran failed to mention these post-service incidents at the time of his hearing, or when suggesting that he had an injury in service with resultant symptoms ever since.  Also, the Veteran reported at the hearing that he was unable to be employed due to back disability, but the record clearly shows an extensive history of employment, including several work-related injuries.  Thus, the Veteran's hearing testimony was inconsistent with the evidence of record.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498   (1995).   The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

Here, the Veteran has not submitted competent medical evidence to support his lay assertions that his current back disability had its clinical onset or was due to an injury or other event during his active service.  His lay assertions are afforded no probative weight in the absence of evidence that he has the requisite expertise to render opinions about medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5   (1992).  There is no evidence which establishes that the Veteran has medical expertise. 

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claim that he has a current head or back disability that is causally related to a disease or injury of his period of active service.   Rather, the weight of the evidence shows that the Veteran was free of disability related to the head or back at the time of separation from service, and has had at least three post-service work related back injuries.  Based upon this record and history, a competent VA examiner found that there is no basis upon which to relate any current disability to active service.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49   (1990). 

Accordingly, on this record, the claim of service connection for residuals of head and back injuries must be denied.


ORDER

Entitlement to a compensable disability evaluation for bilateral hearing loss is denied. 

Entitlement to a compensable disability evaluation for residuals of a fracture of the left third metacarpal is denied. 

Entitlement to service connection for residual disability due to head and back injuries to include lumbar degenerative disc disease is denied. 




____________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


